Citation Nr: 0332527	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  01-06 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a lung or pulmonary 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right shoulder 
disability.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
September 1963.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The RO certified the issue of entitlement to service 
connection for a lung or pulmonary disability to the Board.  
However, since there is a prior final denial by the Board of 
service connection for this disability, the Board is required 
to determine whether new and material evidence has been 
presented.  38 U.S.C.A. § 7104(b) (West 2002); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Accordingly, the Board 
has recharacterized the issue as whether new and material 
evidence has been received to reopen the claim for service 
connection for a lung or pulmonary disability.  Since a 
favorable determination is being made on the new and material 
evidence issue, there is no prejudice to the veteran in the 
Board deciding this issue in the first instance.  

The veteran was scheduled for a hearing before a Veterans Law 
Judge of the Board.  However, he advised his representative 
that he would be unable to report for the hearing.  
Accordingly, the request for the hearing is considered 
withdrawn and the Board will proceed with consideration of 
the veteran's appeal.  

This decision will address the issue of whether new and 
material evidence has been received to reopen the claim for 
service connection for a lung or pulmonary disability.  The 
remand that follows will address the issues of service 
connection for a lung or pulmonary disability, and whether 
new and material evidence has been received to reopen the 
claims for service connection for a right shoulder disability 
and a psychiatric disability.




FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  A February 1991 Board decision denied service connection 
for a lung problem.

3.  Evidence received subsequent to the February 1991 Board 
decision is so significant that it must be considered in 
order to fairly decide the merits of the service connection 
claim.


CONCLUSIONS OF LAW

1.  The February 1991 Board decision denying service 
connection for a lung problem is final.  38 U.S.C.A. 
§ 7104(b) (West 2002); 38 C.F.R. §§ 3.160(d), 20.1100 (2003).  

2.  Evidence received subsequent to the February 1991 Board 
decision is new and material, and the claim for service 
connection for a lung or pulmonary disability is reopened.  
38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 5106, 5107, 
5108, 5126, 7104(b) (West 2002); 38 C.F.R. § 3.156 (2001); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A February 1991 Board decision denied service connection for 
a lung problem.  That decision is a final determination.  
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 3.160(d), 
20.1100 (2003).  

Prior final decisions of the Board may be reopened upon the 
receipt of evidence which is new and material.  38 U.S.C.A. 
§§ 5108, 7104(b) (West 2002).  New and material evidence 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The definition of new and material evidence was amended in 
August 2001.  However, the amended definition of new and 
material evidence only applies to a claim to reopen a finally 
decided claim received on or after August 29, 2001.  
38 C.F.R. § 3.156(a) (2003); 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  Since the veteran's claim was received prior to that 
date, the amended definition of new and material evidence is 
not applicable to the veteran's claim to reopen. 

The newly presented evidence need not be probative of all the 
elements required to award the claim but the evidence must 
tend to prove the merits of the claim as to each essential 
element that was a specified basis for the last final 
disallowance of the claim.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Evidence that is merely cumulative of other evidence 
in the record cannot be new and material even if that 
evidence had not been previously presented to the Board.  
Anglin v. West, 203 F.3d 1343 (2000). 

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet.App. 273 (1996).  Since the 
February 1991 Board decision is a final determination and was 
the last decision to address the issue of service connection 
for a lung or pulmonary disability, the evidence that is 
considered to determine whether new and material evidence has 
been received is the evidence that has been received 
following that decision.  The evidence received subsequent to 
that decision is presumed credible for the purposes of 
reopening the veteran's claim, unless it is inherently false 
or untrue, or is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69 (1995).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2003).

At the time of the Board's February 1991 decision, the 
veteran claimed his lung or pulmonary problems were due to 
solvent exposure in service.  The Board decision noted that 
the veteran's service medical records were entirely negative 
for symptomatology of a lung problem and found the claim not 
well grounded.  At that time, there was also no evidence in 
the record of a lung or pulmonary problem.  The veteran now 
claims that he was exposed to asbestos during service.  
Additionally, medical evidence in the claims file indicates 
that the veteran now has lung or pulmonary disorders 
including bronchitis, asthmatic bronchitis, and chronic 
obstructive pulmonary disease.  Since the veteran now claims 
he has a lung or pulmonary disorder due to asbestos exposure 
in service and there is now evidence in the record of a lung 
or pulmonary disorder, the evidence received since the 
Board's 1991 decision is material since it tends to prove the 
element of a claim of a present lung or pulmonary disability.

This new evidence thus bears directly and substantially upon 
a specific matter under consideration and is so significant 
that it must be considered in order to fairly decide the 
merits of the service connection claim.  Therefore, the 
evidence is new and material.  38 C.F.R. § 3.156(a) (2001).  
Since new and material evidence has been received, the claim 
for service connection for a lung or pulmonary disability is 
reopened.  38 U.S.C.A. § 5108 (West 2002).

During the pendency of the appellant's claims and appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted.  The VCAA and 
the implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  Additionally, the VCAA provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and the claimant's representative of any information 
including medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2003).  

The issue of whether new and material evidence has been 
received to reopen the claim for service connection for a 
lung or pulmonary disability is being allowed.  Therefore, 
concerning the question of whether this claim is reopened, 
there are no further notice or evidentiary development 
actions to be undertaken at this time to comply with the 
provisions of the VCAA.  38 C.F.R. §§ 3.102, 3.159, 3.326 
(2003). 


ORDER

New and material evidence has been received and the claim for 
service connection for a lung or pulmonary disability is 
reopened.  The appeal is allowed to this extent only.


REMAND

The veteran's claim for service connection for a lung or 
pulmonary disability has been reopened.  It is now incumbent 
upon the RO to adjudicate the veteran's claim for service 
connection for a lung or pulmonary disability.  This 
adjudication should include conducting the necessary 
development of the evidence for the claim, including evidence 
of whether the veteran was exposed to environmental hazards 
of solvents and asbestos, and whether any such exposure is 
the cause of the veteran's lung or pulmonary problems.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

In a March 1999 statement sent to the White House, the 
veteran indicated that he had applied for Social Security 
benefits and was receiving Supplemental Security Income 
benefits.  Records of any disability determinations by the 
Social Security Administration may provide probative evidence 
for evaluating the veteran's claims.  Additionally, such 
records are government records that VA is obligated to 
attempt to obtain.  Accordingly, this case will be returned 
to the RO to request Social Security records.

A May 13, 2003, VA letter advised the veteran of the VCAA and 
its applicability to the issues of whether new and material 
evidence had been received to reopen the claims for service 
connection for a right shoulder disability and a psychiatric 
disability.  The letter advised the veteran that he should 
respond within 30 days of the letter.  However, in a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO should request that the Social 
Security Administration provide copies of 
any disability determination(s) and 
medical evidence used for such 
determination(s).

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

3.  Following completion of the above and 
receipt of any additional evidence, the 
RO should adjudicate the reopened claim 
for service connection for a lung or 
pulmonary disability.  All necessary 
development of the evidence for the claim 
should be conducted, including developing 
evidence related to the veteran's claimed 
exposure to environmental hazards of 
solvents and asbestos, and whether any 
such exposure is the cause of the 
veteran's current lung or pulmonary 
problems.  Any necessary medical 
examinations should be conducted.  

4.  The RO should review the appellant's 
remaining claims and determine whether 
new and material evidence has been 
received to reopen the claims for service 
connection for a right shoulder 
disability and a psychiatric disability, 
and if so, whether such claims can be 
allowed.  The RO should conduct any 
additional evidentiary development deemed 
necessary.

5.  If a decision remains adverse to the 
claimant, he and the representative 
should be provided with a supplemental 
statement of the case and be apprised of 
the applicable time period within which 
to respond.  The case should then be 
returned to the Board for further 
consideration when appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action unless so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



